His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the 'Court, as follows:
Defendants appeal from a judgment condemning them to pay the minimum liquor license of $200.00 a year im*344posed by Section 1 of Act 179 of 1908, for selling intoxicating liquors in less quantities than five gallons.
Opinion and decree, June 30, 1915.
Rehearing refused, July 22, 1915.
Writ denied, October 20, 1915.
Defendants admit that they sell in less quantities than five gallons, but claim that they are not liable because they are strictly wholesalers and pay a license as such under Act 171 of 1898.
It is unnecessary to inquire whether wholesalers are exempted from the license tax of Act 176 of 1908, since the proof is, that while defendants sell only to dealers f>r re-sale, their sales occasionally are not “by the 'Original or unbroken package or barrel.” Consequently these sales are at retail, since they are not within the definition of wholesale.
State vs. Spence, 127 La., 336.
The further defense that defendants should not be held liable for the license because their sales are not made at barrooms and other like places which they are pro- ' hibited from conducting under Section 11 of Act 176 of 1908, is likewise without merit, for the license is imposed without regard to the place where the sales aro made.
State vs. Pabst Brewing Co., 128 La., 770.
State vs. DeBarry & Co., 130 La., 1090.
State ex rel. Boston Club vs. John Fitzpatrick, 131 La., 1079.
We find no error and the judgment is accordingly affirmed.
Affirmed.